Citation Nr: 1722608	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  14-27 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back condition. 

2.  Entitlement to service connection for post-traumatic stress disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a compensable rating for a fractured mandible.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from March 1979 to March 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The April 2012 rating decision denied service connection for post-traumatic stress disorder (PTSD).  The Veteran submitted a Notice of Disagreement with respect to PTSD in April 2013.  A Statement of the Case (SOC) was issued in June 2014.  In July 2014, the Veteran filed his Substantive Appeal.

The August 2016 rating decision denied reopening the issue of a low back condition (previously claimed as a tailbone condition) due to a lack of new and material evidence.  The Veteran submitted a Notice of Disagreement with respect to the low back condition in December 2016.  A SOC was issued in March 2017.  The Veteran filed his Substantive Appeal in March 2017.

On both issues, the Veteran requested a video teleconference hearing before the Board.  In June 2017, the Veteran's representative agreed to withdraw the request for hearings on these issues before the Board in order to participate in the Pre-Conference Hearing Pilot Program.  The Veteran's representative additionally agreed to withdraw the two outstanding issues on appeal, entitlement to service connection for sleep apnea and entitlement to an increased rating for a mandible condition, pending the grant issued herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  On June 13, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wanted to withdraw his claims regarding the issues of entitlement to service connection for sleep apnea, and entitlement to an increased evaluation for a mandible condition.

2.  New and material evidence having been received, the claim of entitlement to service connection for a low back condition is reopened.

3.  It is at least as likely as not that the Veteran's low back condition is related to, or was incurred in, active duty service.

4.  It is at least as likely as not that the Veteran's PTSD is related to, or was incurred in, active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met, and the appeals regarding sleep apnea and a mandible condition are dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  New and material evidence has been received and the claim of entitlement to service connection for a low back condition is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for a low back condition have been met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.09 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In June 2017, the Veteran's representative stated that they were withdrawing the appeal regarding the issues of entitlement to service connection for sleep apnea, and entitlement to an increased evaluation for a mandible condition.  As such, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these matters, and they are dismissed.

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R.  § 20.1103.  In general, Board decisions which are unappealed become final.   38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. , see also McLendon, 20 Vet. App. at 83.

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.

The Veteran's claim for service connection for a low back condition was previously denied in May 2000.  That decision was not appealed, and it is now final.  The Veteran's claim was denied because it failed to show a clinically diagnosed disease or condition.  Therefore, for the evidence to be new and material in this case, it must address the unestablished fact.

In light of this, the Board finds that evidence received since the last adjudication, specifically the treatment records indicating a diagnosis of degenerative arthritis of the lumbar spine, and a private medical opinion establishing a nexus between the arthritis and the Veteran's in-service activities, addresses the unestablished facts from the previous denial.  This evidence is both new, as it was previously not considered by the RO, as well as material since it addressed unestablished facts.  Therefore, given the new and material evidence, the Board may reopen the Veteran's claim for service connection for a low back condition.

Back Condition

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records show treatment for lower back pain resulting from a car accident in March 1987.  In June 1988, the Veteran again complained of back pain.  In September 1994, the Veteran fell from his tank, and reported pain in his tailbone.  In July 1995, the Veteran again injured his tailbone.  In December 1995, the Veteran complained of low back pain.  In September 1996, the Veteran again was evaluated for back and tailbone pain.  In October 1996, the Veteran reported falling off a tank, and complained of resulting back pain.  

In May 2001 post-service treatment records, the Veteran complained of low back pain on and off for the previous 8 or 9 years.  In October 2003, the Veteran again complained of low back pain.  In March 2004, a dermatology note stated that the Veteran had been treating his low back pain for the past month.  In March 2004, the Veteran again complained of low back pain.  In July 2005, the Veteran visited his primary care provider to establish care for chronic low back pain related to his military service.  In August 2008, the Veteran again reported low back pain, and the physician noted spine x-rays showing degenerative joint disease in 2004.  In March 2009, imaging studies confirmed degenerative changes of the lumbar spine.  In December 2012, the Veteran visited ambulatory care triage due to low back pain.  In August 2015, the Veteran was again assessed with chronic low back pain.  The Veteran reported to physical therapy for his low back condition in November 2015, and was treated for lumbar radiculopathy in September 2016.  Complaints and treatment continued through October 2016, and January 2017.

In January 2017, a private orthopedist determined that the Veteran's low back condition was at least as likely as not related to or incurred in active duty service.  He highlighted the, at least, ten occasions in which the Veteran sought treatment related to his low back.  He further cited the repeated visits to the doctor following service, despite negative imaging studies at the time, as evidence of the condition progressing in severity.  The orthopedist concludes that due to both the injuries sustained in service, as well as the effect of whole body vibration associated with the Veteran's military occupational specialty, the Veteran's low back condition was a result of his active duty service.  He diagnosed the Veteran with Mechanical Low Back Syndrome, an umbrella diagnosis that covered a multitude of abnormal pathology related to chronic lumbar pain.  This condition was caused by the whole body vibrations he experienced in service, and aggravated by the injuries he sustained on active duty.  In a subsequent addendum in April 2017, the orthopedist rebutted the previous VA examination that denied a nexus by highlighting the examiner's lack of specialty in orthopedic issues, as well as the limited information upon which she based her decision.

In January 2017, the Veteran submitted a statement in support of his claim that detailed the injuries to his low back in service.  He attested to the extreme vibrations he experienced while sitting atop the tank, as well as the extremely bumpy ride when the tank starts moving.  The Veteran noted that tanks were also about 15 feet from the ground, which was how far he jumped repeatedly on a daily basis, as well as the distance he fell on at least one occasion that resulted in injury to his back.  The Veteran also addressed the 1987 car accident that caused increased back pain.  He further described feeling a severe, burning sensation in his lower back that began while riding the tank in the 1990s that made it uncomfortable to even walk.  A physician, at the time, recommended that he not ride tanks due to his back condition, and he was transferred to administration operations.  The Veteran detailed his struggles with low back pain after service, including the eventual diagnosis of degenerative changes of his low back.

The Board concedes that the Veteran has a present disability of degenerative arthritis of the lumbar spine.  There is also evidence of in-service injury in the Veteran's service treatment records, as well as a continuity of symptomatology that extends from discharge to present day.

While VA examiners have provided negative opinions on both the existence of a present disability, as well as its nexus to active duty, the Veteran's specialist provides a thorough and credible positive nexus opinion.  Not only did his orthopedist review the entire claims file in detail, but he specifically addressed the errors and gaps in the previous opinions.  

Furthermore, the most recent VA examination does not take into consideration the full body of evidence regarding the Veteran's in-service injuries, nor does it address the orthopedist's explanation of Mechanical Low Back Syndrome.  The Board concludes that the orthopedist's opinion is highly credible and competent, and thus affords significantly more probative weight in the analysis.

The probative evidence of record, including both lay and medical statements regarding the injuries and stress to the Veteran's low back during service as well as observable symptomatology after discharge, weighs in favor of establishing service connection for a low back condition.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his low back condition was incurred in active duty service.  As such, service connection must be granted.


PTSD

The Veteran contends that he is entitled to service connection for PTSD.  After a thorough review of both the lay and medical evidence of record, the Board finds that service connection is warranted.

Generally, service connection for PTSD requires: (1) medical evidence establishing a clear diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. § 3.304(f) (2016).  38 C.F.R. § 4.125 currently requires a diagnosis of PTSD using the criteria in the 5th edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  

Lay testimony alone is not sufficient to establish that a stressor occurred; it must be corroborated by credible supporting evidence.  In certain circumstances, however, lay testimony alone may is sufficient to establish an in-service stressor: 1) PTSD diagnosed in service with a stressor related to that service, 2) a "combat veteran" under 38 U.S.C. § 1154 with stressor related to combat, 3) a stressor related to fear of hostile military or terrorist activity, or 4) a prisoner-of-war under 38 C.F.R. § 3.1(y) with stressor related to prisoner-of-war experience.  See 38 C.F.R. § 3.304.

Lay testimony alone may establish the occurrence of an in-service stressor for a combat veteran if: 1) evidence establishes that the veteran engaged in combat with the enemy, 2) the claimed stressor is related to that combat, 3) the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, and 4) there is no clear and convincing evidence to the contrary.  See 38 C.F.R. § 3.304(f)(2); see also Gaines v. West, 11 Vet. App. 353 (1998) (holding that the benefit-of-the-doubt rule applies to the determination of whether a Veteran engaged in combat with the enemy).  The veteran must have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999); but see Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (specific awards and military occupational specialties are not required).

The Veteran served during the Gulf War, which included one deployment to the Southwest Asia region in support of Operation Desert Storm.  While his personnel records show a gap in his duty stations during the period of this deployment, the Veteran received a Certificate of Achievement in June 1991 for outstanding achievements  with Company A of the 2nd Battalion during Operation Desert Shield/Storm.  

The Veteran initially sought treatment for stress and anger issues in November - December 2008.  In a February 2009 PTSD assessment, the Veteran endorsed intrusive thoughts of his combat tour in the Persian Gulf, sleep disturbances, hypervigilance, isolation, nightmares of trauma, and anger.  He admitted that killing others during the war was an ongoing struggle for him.  He also reported irritability, intolerance with others, and feelings of depression.  The examiner noted the following combat stressors: possibility of being killed or wounded, observing the horrors of war, participating in the horrors of war, encountering mines and/or booby traps, receiving incoming and sniper fire, engagement with the enemy in firefight and killing others, death of comrades, and exposure to death and dismemberment of others.  He was diagnosed with delayed onset, chronic adjustment disorder with mixed emotions PTSD.  During subsequent counseling, the Veteran stated that he lost friends while deployed, and witnessed his tank driver lose the side of his face in combat.  He attested to coming back from combat a different person, and his second wife, whom he subsequently divorced, echoed the same sentiment.  

In May 2017, the Veteran underwent an evaluation by a private psychologist regarding his PTSD.   After a thorough history and review of the file, the psychologist reaffirmed the Veteran's diagnosis of PTSD and established the nexus with active duty service, specifically combat.  In the examination, the Veteran reported sleep disturbance with nightmares, frequent intrusive memories, irritability, angry outbursts, hypervigilance, suspiciousness, detachment, avoidance, a startle response, persistent feelings of guilt, inability to experience positive emotions, difficulties concentrating and with memory, and depression.  He attested to witnessing a few of his soldiers die, as well as the horrors of engaging in combat with an enemy.  Based upon this information, the psychologist concluded that it was as least as likely as not that the Veteran's PTSD was related to his active duty service.

The Veteran submitted an additional statement regarding his combat experience in May 2017.  He stated that in January 1991, he received orders to Company A, 2nd Battalion, 24th Infantry Division as a Tank Commander.  He arrived in Kuwait in early to mid-February 1991.  His company was tasked with capturing an airfield in Iraq.  The Veteran described vivid memories of the operation, pushing the tanks in quickly to overrun several lines of enemy soldiers.  The Veteran described seeing dead and wounded Iraqi soldiers throughout their positions.  He remembered witnessing one of the Iraqi tanks exploding, and their soldiers waiving white towels to surrender.  The Veteran suffered casualties on his side, and he lost several friends in that battle.  The driver of his tank lost the side of his face, and the Veteran stated that he could still see him screaming in pain due to the injury.  He stated that, upon return, he received a Southwest Asia service ribbon, which was not included as a notation in his personnel file, and a Certificate of Achievement, which was included.

The Board concedes that the Veteran has a present diagnosis of PTSD.  Medical evidence of record similarly supports a nexus between the Veteran's PTSD and his active duty service.  However, the RO was initially unable to verify the Veteran's stressor, particularly as orders and notations of his deployment are absent from the available personnel file, which lead to the initial denial of service connection.  As such, the outstanding issue is whether there is credible supporting evidence that the in-service stressor actually occurred.

The detail of the Veteran's lay statement regarding his combat activities, as well as corroboration by the Certification of Achievement for activities in Operation Desert Shield/Storm, are sufficient to verify the Veteran's in-service stressor.  Evidence of record supports the Veteran's engagement in combat with the enemy.  His stated stressor is related to that combat deployment and battle to take the Iraqi airfield.  The stressor is certainly consistent with the circumstances, conditions, and hardships of the Veteran's service.  Finally, there is no clear and convincing evidence to the contrary.  While the absence of orders from that deployment from his file are certainly relevant, that oversight can easily be overcome with the Certificate of Achievement of record awarded for his service in Operation Desert Shield/Storm.  

The Veteran has a present diagnosis of PTSD with a verifiable stressor that occurred during combat in Operation Desert Shield/Storm.  Medical evidence establishes a nexus between the Veteran's current symptoms and his in-service stressor.  The Board finds that the Veteran has satisfied the elements of service connection for PTSD.

ORDER

The appeal on the issue of service connection for sleep apnea is dismissed.

Entitlement to a compensable evaluation for a fractured mandible is dismissed.

Entitlement to service connection for a back condition is granted.

Entitlement to service connection for PTSD is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


